The petition satisfies the requirements of SCR 98(5).
                       Accordingly, we approve attorney Winifred M. Jacob's resignation. SCR
                       98(5)(a)(2). The petition is hereby granted.
                                   It is so ORDERED.

                                                                                 , C.J.




                                                           Parraguirre


                                                                                    J.
                                                           Douglas




                                                                                    J.



                                                                                    J.
                                                           Gibbons


                                                           _11___
                                                                /ikeitt a           J.
                                                           Pickering


                       cc: David A. Clark, Bar Counsel
                            Kimberly K. Farmer, Executive Director, State Bar of Nevada
                            Winifred M. Jacob
                            Perry Thompson, Admissions Office, United States Supreme Court



SUPREME COURT
         OF
      NEVADA
                                                             2
(0) I Y47A    -,WSPP